Case 9:20-md-02924-RLR Document 1691-1 Entered on FLSD Docket 09/08/2020 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

    IN RE: ZANTAC (RANITIDINE)                                                          MDL NO 2924
    PRODUCTS LIABILITY                                                                   20-MD-2924
    LITIGATION
                                                             JUDGE ROBIN L ROSENBERG
                                                     MAGISTRATE JUDGE BRUCE REINHART

    __________________________________/

    THIS DOCUMENT RELATES TO: ALL CASES

          [PROPOSED] AGREED ORDER GRANTING UNOPPOSED MOTION
          TO DROP KMART CORPORATION FROM MASTER COMPLAINTS

           THIS CAUSE came before the Court on Plaintiffs Co-Lead Counsel’s Unopposed Motion

    to Drop Kmart Corporation from Master Complaints [DE # ___], without prejudice, pursuant to

    Pretrial Order # 40 [DE # 1498] and Federal Rule of Civil Procedure 21.1 Having reviewed the

    Unopposed Motion, and being otherwise fully advised in the premises, it is hereby ORDERED

    and ADJUDGED that the Unopposed Motion is GRANTED. Defendant Kmart Corporation is

    dropped, without prejudice, from the following Master Complaints:

           1.      Master Personal Injury Complaint [DE # 887] at ¶ 180; and

           2.      Consolidated Consumer Class Action Complaint [DE # 889] at ¶ 389.

           DONE and ORDERED in Chambers, West Palm Beach, Florida, this _____ day of

    September, 2020.


                                                  ROBIN L. ROSENBERG
                                                  UNITED STATES DISTRICT JUDGE



    1
      “Master Complaints” refers collectively to the Master Personal Injury Complaint [DE # 887],
    Consolidated Consumer Class Action Complaint [DE # 889] and Third-Party Payor Class Complaint [DE
    # 888]. Pursuant to Pretrial Order # 40, the specific paragraph number(s) in the corresponding Master
    Complaint(s) affected by the modification are identified herein.
